Citation Nr: 1734207	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of concussive trauma (also claimed as traumatic brain injury).

2.  Entitlement to service connection for headaches, to include as secondary to concussive trauma. 

3.  Entitlement to service connection for residuals of a cerebrovascular accident (claimed as stroke and traumatic brain injury).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel
INTRODUCTION

The Veteran was a member of the Army Reserves between January 1960 to December 1967.  The Veteran served on active duty for training (ACDUTRA) from February 1960 to August 1960 and on active duty from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from the December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a February 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

In March 2014, the Board denied the Veteran's claims on the merits. The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In August 2015, the Court vacated the Board's March 2014 decision that denied the Veteran's claims and remanded the matter.  Subsequently, in January 2016, the Board remanded the matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that while he was in service, specifically as an instructor on tank guns at Fort Know and Fort Sill, he was exposed to concussive blasts from adjacent tanks and their guns.  The Veteran has stated throughout the record that while he was outside and on top of the tank instructing his students, he would be knocked off of the turret as a result of the concussion of the neighboring tank.  The Veteran contends that these concussive blasts caused him to develop residuals of concussive trauma, a cerebrovascular accident, and headaches.

In August 2015, the Court found that the Board did not consider the Veteran's explicit request, in a February 2012 correspondence, to submit x-rays to develop his claim.  The Court noted that the Veteran stated "I request once again that my x-rays be submitted to the [Board] for review.  Please advise when I may enter the x-rays into evidence."  The Court found that there was no indication in the record that VA attempted to follow up with the Veteran to obtain the x-rays, clarify the request, or explain why the x-rays could not be obtained.  The Court stated that the Veteran indicated that the x-rays showed areas of brain damage as a result of his military service and that they were taken at the Greenville Memorial Hospital in South Carolina.  

Pursuant to the Court's memorandum decision, the Board remanded this matter in January 2016 to obtain the x-rays the Veteran wished to have considered, in addition to other development.  In February 2016, the Veteran stated that he submitted these x-rays.  However, it appears from the record that these x-rays are not associated with the Veteran's file.  On remand, the RO must locate the submission of the mentioned x-rays and associate any evidence the Veteran has submitted with the evidence of record.  If the Veteran's submission cannot be located, the RO must contact the Veteran and request that the x-rays be submitted again.

Additionally, pursuant to the Board's January 2016 remand, a medical opinion was obtained in September 2016 regarding the etiology of the Veteran's claimed conditions.  The examiner opined that there is no definitive evidence, exposure, or event within the Veteran's service treatment records that would have aggravated the Veteran's residuals of concussive trauma, cerebrovascular accident, or headaches.  The examiner stated that it is less likely than not that residuals of concussive trauma or cerebrovascular accident were aggravated beyond their natural progression as a result of the Veteran's service.  Additionally, the examiner noted that the Veteran's headaches were not permanently aggravated beyond the natural progression during either the Veteran's active duty for training (ACDUTRA) or active duty training period.  

However, the Board finds this medical opinion inadequate because it fails to provide an opinion on direct service connection as instructed in the Board's January 2016 remand.  As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As such, in accordance with Stegall, a remand for full compliance with the Board's prior remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Locate the Veteran's submission of x-rays as discussed in his February 2016 correspondence.  If this submission cannot be located, contact the Veteran and request that he again submit the x-rays identified in his statement.

2. Once the above-requested development has been completed, return the Veteran's claims file to a qualified medical professional to obtain a new medical opinion regarding the etiology of the Veteran's residuals of concussive trauma, cerebrovascular accident, and headaches.  A new examination should only be performed if the medical professional providing the opinion determines it is necessary.  The examiner should specifically address the Veteran's contention that concussion from tank guns caused injury to the Veteran's brain.  

The entire claims file and all pertinent records must be made available and reviewed by the medical professional designated to provide the requested opinion.  

After reviewing the record, and with consideration of the Veteran's lay statements, the medical professional should address the following: 

a) Whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's residuals of a concussive trauma are related to his active duty service.  

b) Whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's cerebrovascular accident is related to his active duty service.  

c) Whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's headaches are related to his active duty service.  

3. All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




